DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-9 and 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the preamble recites bonding nonwoven webs, i.e. plural webs. However the body of the claim recites bonding a nonwoven web to itself, i.e. a single web. This inconsistency between the preamble and the body makes it unclear what is required by the preamble language of bonding plural webs.
	Regarding claim 6, it is entirely unclear what strength values fall within at least 40% of the breaking strength of a single stitch seam. There is no clear indication in the specification as to how this property is measured. In particular, the manner of forming the stitch, the thread used to form the stitch, and the manner used to measure the strength of the seams has not been detailed in the specification. Accordingly, one having ordinary skill in the art would have no way to determine the breaking strength values required by this limitation.
	Regarding claim 7, similar to the problem noted above in claim 1, the preamble language of bonding nonwoven webs is inconsistent with the alternative of bonding a web to itself.
	Regarding claim 15, this claim is dependent on a claim which does not exist, i.e. claim 21. For the purpose of examination, claim 15 has been taken to be dependent on claim 10.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-20 are rejected under 35 U.S.C. 103 as being unpatentable over Van Malderen (US 2014/0296817) in view of Steach (WO 2018/160584 A1).
	Regarding claim 7, Van Malderen teaches a process for bonding nonwoven webs (paragraph 120, 148, 156, 173 and 180; Figures 1 and 7). Van Malderen teaches providing first and second nonwoven webs, each comprising cellulosic fibers (paragraph 85, 120, 148 and 156), and ultrasonically bonding the first nonwoven web to the second nonwoven web (paragraphs 173, 177-180; Figures 1 and 7).
	Van Malderen differs from claim 7 in that:
i.	Van Malderen does not teach the first nonwoven web comprises 0 to 85 wt% first base fibers and 15 to 100 wt% first cellulose ester binder fibers.
ii.	Van Malderen does not teach the second nonwoven web comprises second base fibers and second binder fibers.
	(i and ii)	Van Malderen is directed to disposable absorbent articles (paragraph 1) and is not limited to particular nonwoven materials. Van Malderen suggests the use of hydrophilic nonwovens containing cellulosic fibers such as cotton, wood pulp and cellulose acetate (paragraphs 85 and 158). Steach is directed to cellulosic nonwoven webs useful in disposable absorbent articles (paragraphs 42-43 and 106). Such webs are absorbent, strong and soft. They can be processed using existing equipment and have desirable properties of being biodegradable and compostable (paragraphs 42 and 48). The webs may contain 15 to 100 wt% cellulose acetate fibers (paragraphs 103-105). Cellulose acetate is a cellulose ester (paragraph 43). Steach teaches the cellulose acetate fibers may be thermally bonded, for example by ultrasonic bonding (paragraphs 100-102; Example 8: paragraphs 178-179), thereby satisfying the claimed limitation of being binder fibers. Ultrasonic bonding is a thermal bonding method in which high frequency vibration is used to generate localized heat, thereby causing thermoplastic fibers to bond to one another. See Van Malderen (paragraph 128). The webs of Steach may also comprise 0 to 85 wt% of base fibers such as non-thermoplastic cellulosic materials including cotton, regenerated cellulose, rayon, viscose and wood pulp (paragraphs 100-106; Example 8). It is noted that a claimed range which overlaps, lies within, or is near a prior art range establishes a prima facie case of obviousness for using values in the claimed range. See MPEP 2144.05. In view of the fact that the fibers in the nonwoven webs of Steach may be thermally bonded, in particular by ultrasonic bonding, there would have been a reasonable expectation of success in ultrasonically bonding first and second webs made of such materials in the process of Van Malderen. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the nonwoven webs suggested by Steach as the nonwoven webs in Van Malderen because one of ordinary skill in the art would have been motivated to achieve the above noted advantages of such nonwoven web materials in accordance with the above noted teachings of Steach.
	Regarding claim 8, Steach suggests using cellulose acetate fibers as the cellulose ester fibers, i.e. the cellulose ester fibers are 100 wt% cellulose acetate fibers (paragraphs 103-105).
	Claims 9-15 are satisfied for the reasons provided above.
	Regarding claim 16, Steach suggests using a non-thermoplastic cellulose fiber as the additional fiber, i.e. the additional fibers are 100 wt% non-thermoplastic cellulose fiber paragraphs 105-106). The non-thermoplastic cellulose fibers suggested by Steach include, cotton, regenerated cellulose, rayon, viscos and wood pulp.
	Regarding claim 17, Van Malderen clearly teaches this additional limitation.
	Regarding claims 18-19, Van Malderen suggests the laminate may be formed without any adhesive and using only ultrasonic bonding (paragraph 26). Additionally, the nonwovens suggested by Steach may be formed by thermal bonding such as ultrasonic bonding, i.e. without any adhesive (paragraphs 100 and 102; Example 8 - paragraphs 178-179).
	Regarding claim 20, as noted above, the webs of Steach are advantageous for being biodegradable and compostable. Naturally a laminate of such webs would also be expected to have these properties since the laminate comprises the biodegradable and compostable nonwovens.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Van Malderen in view of Steach as applied to claims 7-20 above, and further in view of Hundorf (US 2008/0312628).
	Regarding claim 1, Van Malderen teaches that the nonwoven webs may be provided as a unitary sheet of material (paragraph 158), but does not explicitly recite bonding such a nonwoven to itself. However, in related art Hundorf suggests providing either two sheets or a unitary sheet to wrap around and envelope absorbent material (paragraphs 99, 101, 104 and 136). Hundorf also suggests, in the embodiment of using a unitary sheet, that the sheet is bonded to itself to provide the desired attachment (paragraph 104). The sheet may comprise a nonwoven and bonding may be performed by ultrasonic bonding (paragraphs 73, 101 and 103). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a unitary nonwoven sheet and ultrasonically bond the nonwoven to itself because one of ordinary skill in the art would have been motivated to use an art recognized suitable alternative method of enveloping absorbent material, as evidenced by the above noted teachings of Hundorf.
	Claims 2-5 are satisfied for the reasons provided above.
	Regarding claim 6, Van Malderen teaches the ultrasonic bonding may be configured to provide a permanent bonding seam, i.e. rather strong bonding (paragraph 177). Additionally, Hundorf suggests using ultrasonic bonding around a perimeter of the absorbent laminate to form a bonded seam (paragraphs 72, 100 and 103-105; Figures 15-17) and achieving a high bond strength of at least about 3 N/cm (paragraph 110). Such bonding in Hundorf keeps absorbent material in the absorbent laminate (paragraphs 72 and 112). The examiner’s first position is that the bonding method and materials of the modified process of Van Malderen are essentially the same as in the claimed process, and therefore it is reasonable to expect the same results are achieved, i.e. a seam breaking strength in the claimed range. Alternatively, Hundorf suggests forming a bond of suitable high strength or maximized strength as a matter of routine experimentation to prevent escape of the absorbent material. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide a seam breaking strength in the claimed range because one of ordinary skill in the art would have been motivated to provide a strong bond of suitable strength or maximized strength as a matter of routine experimentation for the reasons provided above in view of the teachings of Hundorf and Van Malderen.
	
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A TOLIN whose telephone number is (571)272-8633. The examiner can normally be reached 9:30 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip C. Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL A TOLIN/Primary Examiner, Art Unit 1745